Maletz, Judge:
I.Upon examination by the court in camera of each of the documents contained in volume 11 of the administrative record for which the Secretary of Commerce and the Secretary of the Treasury have claimed executive privilege, and upon consideration of defendant’s motion for an order protecting these documents from disclosure to plaintiffs and plaintiffs’ response thereto, it is hereby Oedeeed:
A. That the court upon carefully weighing the Government’s need in the public interest in maintaining the confidentiality of each of the following documents as to which the Secretary of Commerce and the Secretary of the Treasury have claimed executive privilege as against the need of the plaintiffs for these documents in prosecuting this .action, and the court having concluded that the Government’s need in maintaining the confidentiality of these documents outweighs the need of the plaintiffs in prosecuting the action, the court orders that the claim of executive privilege with respect to the following documents be sustained and that such documents shall not be disclosed to plaintiffs:
1. An undated memorandum from Under Secretary Solomon to Secretary Blumenthal re “Perishable Products and the Anti-dumping Law: An Update.”
2. An undated memorandum from Robert H. Mundheim to C. Fred Bergsten re “Briefing memo for your meeting with Mexican Officials on Vegetable Case.”
3. Memo for: C. Fred Bergsten
From: JohnE. Ray
Subject: U.S.-Mexico MTN Consultations Undated
4. Memo for: C. Fred Bergsten
From: GaryC. Hufbauer
Subject: Treatment of Perishable Products in Antidump-ing and Escape Clause Cases
Dated: May 2,1979
*1185.With the exception of the next to last paragraph of page 2:
Memo for: Under Secretary Solomon
From: Arnold Nachmanoff, Acting Assistant Secretary
Subject: U.S. Embassy Mexico’s Concerns with Treasury Antidumping Investigation
Dated: June 12,1979
B. That the court upon carefully weighing the Government’s need in the public interest in maintaining the confidentiality of each of the following documents as to which the Secretary of Commerce and the Secretary of the Treasury have claimed executive privilege as against the need of the plaintiffs for these documents in prosecuting this action and the court having concluded that the need of the plaintiffs for these documents in prosecuting the action outweighs the Government’s need in maintaining the confidentiality of the documents, the court orders that the claim of executive privilege with respect to each of the following documents be denied and that a true, accurate, and complete copy of each of such documents shall be made available to plaintiffs on or before September 19, 1980, under the terms of the protective order “Stipulation Governing Plaintiffs’ Access to Yclumes 7-10 and 12-25,” which was filed with the court in this case and was signed by the court on June 24,1980:
1. A memorandum, dated May 1, 1979, from Lynn J. Barden/ Linda F. Potts to Robert H. Mundheim re “Mexican Vegetables and Possible Amendment of ADA as it pertains to Perishables.”
2. A memorandum, dated April 27, 1979, from Deputy Assistant Secretary Hufbauer to Secretary Blumenthal re “Perishable Products and the Antidumping Law; The Case Against Mexican Exports of Winter Vegetables.”
3. A memorandum, dated May 25, 1979, from Assistant Commissioner (operations) to Commissioner of Customs re “Anti-dumping Investigation of Fresh Winter Vegetables from Mexico.”
4. A draft memorandum, dated July 15, 1979, from Peter D. Ehrenhaft to Robert H. Mundheim re “Winter Vegetables from Mexico — Tentative Determination under Antidumping Act.”
5. A draft memorandum, dated July 18, 1979, from Peter D. Ehrenhaft to Robert H. Mundheim re “Winter Vegetables from Mexico — Tentative Determination Under Antidumping Act.”
6. An undated draft memorandum from Peter D. Ehrenhaft to Robert H. Mundheim re “Winter Vegetables from Mexico— Tentative Determination Under Antidumping Act.”
7. A memorandum, dated July 16, 1979, from Commissioner of Customs to General Counsel re “Certain Fresh or Chilled Vegetables from Mexico.”
*1198. A July 23, 1979 briefing paper by Peter D. Ehrenhaft re “Antidumping Proceeding Concerning Fresh Winter Vegetables from Mexico.”
9. A September 28, 1979 “Significant Activity” memorandum from V. Kane to Division Director, reporting on a meeting held September 28.
10. An undated buckslip from Linda Potts to Bob Mundheim.
11. A draft memorandum, dated July 15, 1979, from Robert H. Mundheim to the Secretary re “Tentative Determination Under Antidumping Act in the Case of Mexican Winter Vegetables.”
12. The next to last paragraph of page 2 of:
Memo for: Under Secretary Solomon
From: Arnold Nachmanoff, Acting Assistant Secretary
Subject: U.S. Embassy Mexico’s Concerns with Treasury Antidumping Investigation
Dated: June 12, 1979
II. Upon examination by the court in camera of each of the documents contained in volume 11 of the administrative record for which the Secretary of State has claimed privilege and upon consideration of defendant’s motion for an order protecting these documents from disclosure to plaintiffs and plaintiffs’ response thereto, it is hereby ORDERED:
A. That the court having determined that there is a reasonable likelihood that disclosure of the following documents will be detrimental or injurious to the international relations of the United States, which outweighs the need of the plaintiffs in prosecuting this action, the court orders that the claim of privilege for such documents for national security reasons be sustained and that such documents shall not be disclosed to plaintiffs:
1. State Department cable 100396, dated April 21, 1979: Paragraph 1.
2. Mexico City cable 15561, dated September 11, 1979: Paragraph 2.
3. Letter from Ambassador Kreuger to the Secretary of Commerce, dated March 13, 1980: Enclosure 1 (diplomatic note from the Government of Mexico).
4. Mexico City cable 9175, dated June 2, 1979: Entire text.
5. Mexico City cable 9525, dated June 7, 1979: Entire text.
6. Mexico City cable 13475, dated August 9, 1979: Paragraphs 1, 2, and 3.
7. Mexico City cable 13985, dated August 17, 1979: Paragraphs 1, 2, 3, 4, and 5.
*1208. Mexico City cable 15079, dated September 5, 1979: Paragraphs 1, 2, 3, and 4.
9. Mexico City cable 18295, dated October 24, 1979: Paragraphs 1, 2, 3, 4, and 5.
B. That the court upon carefully weighing the Government’s need in the public interest in maintaining the confidentiality of each of the following documents as to which the Secretary of State has claimed executive privilege as against the need of the plaintiffs for these documents in prosecuting this action, and the court having concluded that the Government’s need in maintaining the confidentiality of these documents outweighs the need of the plaintiffs in prosecuting the action, the court orders that the claim of executive privilege with respect to the following documents be sustained and that such documents shall not be disclosed to plaintiffs:
1. Letter from Ambassador Kreuger to the Secretary of Commerce, supra: Paragraph 2.
2. Letter from Ambassador Kreuger to the Secretary of Commerce, supra: Enclosure 2, Mexico City cable 4145, dated March 11, 1980: Entire text.
3. Mexico City cable 19796: Paragraph 1, last two sentences; paragraph 6, entire paragraph; paragraph 7, final sentence.
4. State Department cable 197561, dated July 30, 1979: Entire text.
5. Mexico City cable 13475, dated August 9, 1979: Paragraphs 4 and 5.
6. Mexico City cable 13985, dated August 17, 1979: Paragraph 6.
7. Mexico City cable 15079, dated September 5, 1979: Paragraph 5.
8. Mexico City cable 18295, dated October 24, 1979: Paragraph 6.